AFFIRMED and Opinion Filed July 25, 2022




                                   S     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00010-CR
                               No. 05-21-00014-CR

                 NICHOLAS DAVID CHAMBERS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
           Trial Court Cause Nos. 296-80112-2018; 296-80114-2018

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                          Opinion by Justice Goldstein
      Nicholas David Chambers appeals the revocation of his community

supervision. The trial court revoked appellant’s community supervision in both

causes and sentenced him to eight years’ confinement. In a single issue, Chambers

argues the trial court abused its discretion in revoking his community supervision.

We affirm the trial court’s judgments.

      In January 2018, Chambers was indicted for possession of 3,4-

Methylenedioxy methamphetamine, in an amount of one gram or more but less than

four grams in cause number 05-21-00010-CR and possession of methamphetamine
in an amount of one gram or more but less than four grams in cause number 05-21-

00014-CR. Pursuant to a negotiated plea agreement, Chambers pled guilty to the

charges, and the trial court assessed punishment in each case at ten years’

confinement and placed Chambers on community supervision for five years.

      In June 2019, the State filed a motion to revoke Chambers’ community

supervision in each case.     Read together, the motions alleged Chambers (1)

committed theft of property in an amount greater than or equal to $100 but less than

$750 on May 8, 2019; (2) committed theft of property in an amount greater than or

equal to $100 but less than $750 on March 23, 2019; (3) committed unauthorized

use of a motor vehicle on April 9, 2019; (4) failed to pay a $500 fine; (5) failed to

pay a $40 substance abuse evaluation fee; (6) failed to pay a $650 supervision fee;

(7) failed to perform 140 community service hours at the rate of ten hours per month;

(8) failed to pay $393 in court costs; (9) failed to pay a $50 crime stoppers fee; and

(10) failed to report as scheduled by the supervision officer for the months of March

and April 2019.

      In October 2019, Chambers entered into another plea agreement in which he

pled true to six of the allegations in each motion, and the trial court continued him

on community supervision.

      In January 2020, the State filed additional motions to revoke community

supervision alleging Chambers (1) committed unlawful possession of a firearm by a

felon and possession of drug paraphernalia on December 3, 2019; (2) committed

                                         –2–
fraud in the use/possession of identifying information on August 11, 2019; and (3)

committed failure to identify as a fugitive with the intent to give false information

on June 21, 2019. The motion also re-alleged the commission of most of the offenses

alleged in the prior motion to revoke.

      On April 9, 2020, the trial court entered an order setting furlough and releasing

Chambers from jail to receive drug treatment at Soul’s Harbor, a facility in Dallas.

On December 1, 2020, the trial court held a hearing on the State’s motion to revoke.

Chambers pled true to committing failure to identify as a fugitive with the intent to

give false information and testified he possessed drug paraphernalia.          At the

conclusion of the hearing, the trial court found fourteen of the allegations in the

motion to revoke true. On January 5, 2021, the trial court entered judgment revoking

Chambers’ community supervision and sentencing him to eight years’ confinement

in each case. These appeals followed.

      In a single issue, Chambers argues the trial court abused its discretion in

revoking his community supervision. In a revocation proceeding, the trial court has

discretion to revoke community supervision when a preponderance of the evidence

supports one of the State’s allegations that the defendant violated a condition of his

community supervision. Leonard v. State, 385 S.W.3d 570, 576 (Tex. Crim. App.

2012). Though defendants are not entitled to community supervision as a matter of

right, once a defendant is assessed community supervision in lieu of other

punishment, this conditional liberty should not be arbitrarily withdrawn by the court.

                                         –3–
Id. On appeal from a trial court’s decision to revoke, therefore, appellate courts

review the record only to ensure that the trial court did not abuse its discretion. Id.

      Here, the record shows Chambers pled guilty to the underlying offenses

pursuant to a negotiated plea agreement and was sentenced to ten years’ confinement

in each case. Chambers was placed on community supervision. In June 2019, the

State filed a motion to revoke Chambers’ community supervision alleging ten

separate violations of the terms and conditions of his community supervision in

cause number 05-21-00010-CR and seven violations in in cause number 05-21-

00014-CR.     Nevertheless, the trial court continued Chambers on community

supervision following Chambers’ plea of true to six of the allegations in each motion.

      In January 2020, the State again filed motions to revoke Chambers’

community supervision alleging additional violations. At the hearing on the motion,

Chambers pled true to committing failure to identify as a fugitive with the intent to

give false information. Chambers also testified that he was “[k]ind of” living in a

car for “several months” and he is a felon, but he “didn’t know anything about a gun

being in the car” that belonged to Chambers’ girlfriend’s husband. Chambers further

testified he had a “pot pipe” in his pocket when he was in the car, but he “didn’t

remember that it was there.”

      The record here is clear that Chambers violated at least two terms and

conditions of his community supervision, and the trial court therefore did not abuse

its discretion in revoking Chambers’ community supervision. See id. In reaching

                                         –4–
this conclusion, we reject Chambers’ argument that it is “in the best interests of

justice” and he and the community “benefited most” by his remaining on community

supervision or receiving a substantially reduced sentence. We overruled Chambers’

sole issue.

      We affirm the trial court’s judgments.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE


DO NOT PUBLISH
Tex. R. App. P. 47
210010F.U05




                                       –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NICHOLAS DAVID CHAMBERS,                     On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-80112-
No. 05-21-00010-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Goldstein. Justices Myers and
                                             Carlyle participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered July 25, 2022




                                       –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NICHOLAS DAVID CHAMBERS,                     On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-80114-
No. 05-21-00014-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Goldstein. Justices Myers and
                                             Carlyle participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered July 25, 2022




                                       –7–